IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00378-CR

                           EX PARTE JOSE J. LOPEZ



                           From the 85th District Court
                               Brazos County, Texas
                        Trial Court No. 10-01439-CRF-85-A


                         ORDER ON REHEARING


       Appellant’s motion for rehearing to reinstate appeal is granted. The Court’s

memorandum opinion and judgment, dated January 15, 2015, are withdrawn, and this

appeal is reinstated.


                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 12, 2015